Citation Nr: 0204217	
Decision Date: 05/08/02    Archive Date: 05/17/02	

DOCKET NO.  00-16 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain with degenerative disc and joint 
disease, from L2 through S1.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle sprain with tendinitis and 
arthritis.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right (minor) elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired after 20 years of active military service 
from June 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claims for ratings in 
excess of 10 percent for his service-connected low back, left 
ankle, left knee, and right elbow disorders.  During the 
pendency of this appeal, the RO increased the rating for the 
veteran's low back disorder, from 10 to 20 percent in an 
April 1999 rating decision, and to 40 percent in an October 
2001 rating decision, each increase effective to the date of 
receipt of the veteran's current reopened claim (March 31, 
1997).  

In an April 1999 decision, the RO increased the rating for 
the veteran's left ankle disability from 10 to 20 percent, 
also effective from the date of receipt of the reopened claim 
(March 31, 1997).  In a July 2001 rating decision, the RO 
granted an increased evaluation from 10 to 20 percent for the 
veteran's right elbow disorder, effective from March 31, 
1997.  Throughout the pendency of the appeal, the RO has 
confirmed and continued the currently assigned 10 percent 
evaluation for the veteran's left knee disability.  The 
claims are now ready for appellate review.  

As to the increased ratings that were granted during this 
appeal, the Board notes that, inasmuch as there is no 
indication that the veteran has withdrawn his appeal for 
higher ratings for his low back, left ankle, and right elbow 
disabilities, and in light of the fact that the maximum 
schedular evaluations have not been assigned, his appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Board further notes that the veteran has contended that 
he has loss of grip strength of his right hand secondary to 
radiculopathy.  (See veteran's statement received in 
September 2001.)  While service connection is not in effect 
for a cervical spine disorder or carpal tunnel syndrome, the 
veteran appears to be asserting that his right hand 
disability is secondary to his service-connected right elbow 
disorder.  The Board refers this matter to the RO for 
clarification and any indicated action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran's service-connected chronic lumbosacral 
sprain with degenerative joint and disc disease is manifested 
by severe limitation of motion of the lumbar spine, severe 
lumbosacral strain, and severe intervertebral disc syndrome; 
it is not productive of ankylosis of the lumbar spine or 
pronounced intervertebral disc syndrome. 

3.  The veteran's service-connected left ankle sprain with 
tendinitis is manifested by marked limitation of motion; it 
is not productive of ankylosis.  

4.  The veteran's service-connected arthritis of the left 
knee is not manifested by limitation of flexion to less than 
45 degrees, there is no medical evidence of subluxation or 
instability of the knee, or dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint; however, with consideration of pain, the degree of 
limitation of extension more nearly approximates to 15 
degrees; the medical evidence does not show more than a 15 
degree loss of extension.  

5.  With consideration of pain on use, the veteran's service-
connected degenerative arthritis of the nondominant right 
elbow is manifested by limitation of flexion that more nearly 
approximates 55 degrees; flexion is not limited to 45 
degrees, extension is not limited to more than 90 degrees, 
and there is no medical evidence of ankylosis of the elbow.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chronic lumbosacral sprain with degenerative joint and 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5289, 5292, 
5293, 5295 (2001); Johnston v. Brown, 10 Vet. App. 80 (1997).  

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a left ankle sprain with tendinitis and 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271 (2001); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

3.  The criteria for a 20 percent rating for degenerative 
arthritis of the left knee have  been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257-5261 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

4.  The criteria for an evaluation of 30 percent for 
degenerative arthritis of the right elbow have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5206 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  Review of the claims 
folder reveals that VA has informed the veteran and 
representative of the evidence necessary to substantiate his 
pending claims, it is clear that the VA has assisted the 
veteran in developing these claims, and the veteran has been 
provided with numerous VA examinations.  There remains no 
evidence identified by the veteran that has not been 
collected for consideration.  All development necessary under 
VCAA has been completed.  

Facts:  The service medical records show that the veteran was 
evaluated and treated for chronic recurrent low back strain, 
knee pain and patellofemoral syndrome.  The veteran also 
sustained a left ankle sprain while on active duty.  In 
each report of medical history completed by the veteran in 
conjunction with service physical examinations, he reported 
that he was left handed.  

The veteran underwent a VA examination in August 1990.  The 
right elbow was mildly stiff but there was no limitation of 
motion or swelling.  There was mild paravertebral muscle 
spasm in the low back region.  Range of motion of the lumbar 
spine showed forward flexion to 85 degrees, extension to 30 
degrees, lateroflexion to 35 degrees, and rotation to 30 
degrees.  There was mild stiffness in the left knee but no 
limitation of motion.  There was some crepitation on full 
flexion and extension but no effusion or atrophy of the 
quadriceps muscles.  The left ankle joint was mildly stiff 
but there was no limitation of motion or swelling.  The 
diagnoses included symptomatic right elbow tendinitis, 
recurrent arthralgia of the left knee joint, history of left 
ankle sprain, and chronic lumbosacral sprain.  An X-ray 
examination of the right elbow revealed a prominent, 
incompletely fused olecranon spur with degenerative changes.  
X-rays of the left knee revealed findings consistent with 
early minimal degenerative arthritic change.  X-rays of the 
low back showed sclerosis of the anterior-inferior aspect of 
L4, narrowing of the lumbosacral joint, and degenerative 
disease of the lower lumbar spine.  

A VA examination of the veteran in September 1993 revealed 
that his right elbow flexion was limited to 135 degrees with 
minimal pain on motion but no swelling.  Left ankle 
dorsiflexion was limited to 5 degrees and plantar flexion was 
to 40 degrees.  There was minimal pain on motion and pain on 
palpation.  X-rays revealed osteoarthritic and post-traumatic 
changes of the right elbow.  An X-ray examination of the left 
ankle was normal.  

The claims folder reveals that the veteran has sought and 
received periodic VA outpatient treatment for his various 
service-connected disabilities, including those currently on 
appeal.  In March 1997, the veteran filed his reopened claims 
for increased evaluations for his low back, left ankle, left 
knee, and right elbow disorders.  

In June 1998, the veteran was provided a VA examination.  He 
complained of pain in the left knee and ankle when performing 
strenuous activity and in cold weather.  He was employed with 
a county sheriff's department and had not taken time off from 
work due to his service-connected orthopedic problems.  He 
indicated that he had no history of joint surgery.  He 
occasionally wore a left knee brace and an ankle wrap.  His 
pain was of a mechanical nature and was aggravated by 
strenuous exertion, but he did not have arthritic flares.  He 
took medication for his arthritis.  Physical examination 
revealed the veteran walked with a normal gait and he sat and 
stood with a normal posture.  Clinical evaluation of the left 
knee revealed no deformity, no effusion, no crepitus on 
motion, and no laxity.  McMurray's sign was absent.  There 
was a nodular irregularity at the inferior pole of the 
patella.  Examination of the left ankle showed no effusion, 
deformity or tenderness.  Left elbow range of motion was from 
6 to 144 degrees, with 85 degrees' pronation and 65 degrees' 
supination.  Left knee range of motion was from 0 to 100 
degrees.  Left ankle motion was from 10 degrees' dorsiflexion 
to 42 degrees' plantar flexion.  The subtalar joint was 
supple.  X-ray studies of the left knee revealed a 12 by 5 
millimeter bony mass within the proximal portion of the 
patellar ligament.  X-rays of the left ankle showed 
irregularity of the medial joint space with small 
osteophytes. 

Additional VA treatment records on file show that the veteran 
has received periodic physical therapy for his multiple joint 
disorders during the late 1990's.  Physical therapy records 
include notations of a history of osteoarthritis, a small 
patch of numbness on the lateral side below the right knee, 
and a normal EMG.  

A VA X-ray examination of the veteran's right ankle in August 
2000 revealed marked irregularity of the distal epiphysis of 
the tibia, which was noted as possibly being secondary to old 
trauma.  No acute osteoarticular changes were present and the 
ankle mortise was preserved.  Soft tissues were normal.  The 
impression was minor degenerative changes.  An X-ray of the 
right elbow showed an old fracture healed by fibrous union 
involving the olecranon process, which did not appear to 
significantly involve the articular surface; otherwise, the 
appearance was normal.  X-rays of the lumbar spine 
demonstrated the vertebral body height to be preserved.  
There was narrowing of the L5 - S1 disc space consistent with 
the presence of degenerative disc disease at that level.  
Osteophyte formation was present on an antero-lateral fashion 
at the levels of L4 and L5.  There were Schmorl's nodes 
present throughout the lumbar spine but there was no evidence 
of spondylolysis or spondylolisthesis.  The spinous processes 
and sacroiliac joints appeared normal. 

Records associated with the veteran's routine physical 
therapy treatment and evaluation with VA in March 1999 
contain the veteran's report of back pain with occasional 
pain in the hips, especially in cold weather.  The veteran 
reported that he worked out approximately one time a week, 
was able to bench-press about 315 pounds, and used a 
treadmill.  He indicated that he was currently working and 
attending school.  Physical examination revealed strength for 
both knees in extension and flexion was 5/5.  Range of motion 
of the lumbar spine was as follows:  Flexion to 98 degrees, 
extension backward to 38 degrees, right lateroflexion to 35 
degrees, and left lateroflexion to 42 degrees.  Straight leg 
testing was negative.  It was also noted that the veteran had 
a normal EMG "for over a year and a half."  The assessment 
was arthritis of the lumbar spine with decreased range of 
motion.    

Upon VA examination of the veteran in October 2000, he 
reported having increasing pain in his knees, ankles, right 
elbow and low back.  For the left knee, flexion was limited 
to 65 degrees and extension limited to minus 4 degrees.  
There was crepitation but no effusion or atrophy of the 
quadriceps muscles.  There was no laxity of left knee 
ligaments.  There was no ankylosis of the left knee joint, 
and no gait or weight-bearing abnormalities.  The examiner 
estimated that, on acute flare-ups, there was probably 25 
percent less range of motion.  For the left ankle, 
dorsiflexion was limited to 10 degrees and plantar flexion 
was limited to 15 degrees.  There was no swelling, deformity 
or ankylosis.  There was no gait or weight-bearing 
abnormality.  For the left ankle, the examiner opined that on 
acute flare-ups, there was probably 25 percent less range of 
motion.  For the right elbow, flexion was limited to 
70 degrees, forearm pronation was limited to 40 degrees, and 
forearm supination was limited to 25 degrees.  There was no 
deformity or ankylosis.  On acute flare-ups, the examiner 
estimated a probable 25 percent less range of motion at the 
right elbow.  X-rays of the left ankle revealed spurring of 
the medial malleolus but there was no obvious fracture or 
dislocation.  X-rays of the right knee revealed moderate 
osteoarthritic changes with a prominent spur involving the 
inferior aspect of the left patella.  X-rays of the right 
elbow revealed a large spur located over the olecranon.  

An MRI of the veteran's left knee in October 2000 revealed 
findings consistent with severe osteoarthritis of the medial 
compartment.  Cruciate and collateral ligaments appeared 
intact and the lateral meniscus was unremarkable.  There also 
appeared to be a large ossification within the intrapatellar 
tendon.  

A VA outpatient treatment record from April 2001 shows that 
the veteran complained of occasional radiating back pain when 
lying down.  He described the pain as a pulsating sensation 
that lasted for approximately 15 seconds.  

A VA X-ray examination of the veteran's lumbar spine in 
August 2001 revealed the vertebral body height appeared to be 
preserved but there was narrowing; it was noted disc spaces 
were consistent with the presence of degenerative disc 
disease.  There was no evidence of spondylolysis or 
spondylolisthesis.  Schmorl's nodes were noted at the spaces 
from L2 to S1.  Minor osteophyte formation was present at L4, 
L5 and S1.

Also on file are recent outpatient treatment reports from the 
William Beaumont Army Medical Center in El Paso, Texas.  In 
June 2001, it was noted that the veteran's back did not have 
any direct spine tenderness.  The knees were without any 
effusion and the extremities without pedal edema.  In July 
2001, the veteran reported that he had occasional shooting 
pain down to the thighs in the medial aspect of the leg.  He 
did not use any assistance devices for walking but walked 
slowly.  Upon an August 2001 orthopedic consultation it was 
noted that lumbar flexion was to 60 degrees and extension to 
10 degrees.  Strength in the lower extremities from L2 to S1 
was 5/5.  X-rays revealed Schmorl's nodes throughout and 
minimal osteophytes at L4-L5 and L5 - S1.  The assessment was 
mechanical low back pain secondary to degenerative changes.  
In August 2001, the veteran was provided with a bone 
densitometry study of the lumbar spine and hip.  Detailed 
measurements for various segments were provided but the 
overall conclusion was that this was a normal study 
considering the veteran's age.  X-ray studies of the low back 
performed in August 2001 noted that the intervertebral body 
heights were preserved and the intervertebral disc spaces 
were maintained.  Minor osteophyte formation was noted 
involving the inferior end plate of L4, L5 and the superior 
end plate of L5 and S1, and Schmorl's nodes were present 
throughout the lumbar spine. The spinous processes and the 
sacroiliac joints appeared normal.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment of earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Where entitlement to compensation has 
already been established and an increase is at issue, the 
present level of disability is of primary concern.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole or organ of the body, to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system 
is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology.  38 C.F.R. 
§ 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the elbow, knee, and ankle 
are considered major joints.  Multiple involvement of the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intent of the Schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief is rated 40 percent.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and with characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated 40 percent.  
38 C.F.R. § 5295.  

Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis (bony fixation) of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees, warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal range of motion of an ankle is from 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  
Limitation of flexion of the leg (knee) to 60 degrees 
warrants a zero percent evaluation.  Limitation to 45 degrees 
is rated 10 percent.  Limitation to 30 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg (knee) to 5 degrees 
warrants a zero percent evaluation.  Limitation of extension 
to 10 degrees is rated 10 percent.  Limitation to  15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

Slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability is rated 20 percent. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the forearm (elbow) to 70 degrees is 
rated 30 percent for the major arm and 20 percent for the 
minor arm.  Limitation of flexion of the forearm to 55 
degrees is rated 40 percent for the major arm and 30 percent 
for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of the forearm (elbow) to 90 degrees 
warrants a 30 percent evaluation for the major arm and a 
20 percent evaluation for the minor arm. Limitation of 
extension of the forearm to 100 degrees warrants a 40 percent 
evaluation for the major arm and a 30 percent evaluation for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Ankylosis of the elbow of the minor arm at a favorable angle 
between 90 degrees and 70 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5205. 

Normal extension and flexion of the elbow is from zero to 
145 degrees.  Normal forearm pronation is from 0 to 80 
degrees and normal forearm supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I. 

Analysis:                                     I.  Low Back

With respect to the veteran's low back disability, the Board 
finds that there is ample medical and X-ray evidence of 
degenerative arthritis of the lumbar spine with chronic 
lumbar strain, which is symptomatic and productive of 
functional impairment.  However, the current 40 percent 
rating is the maximum evaluation allowed under Code 5292 
(severe limitation of motion of the lumbar spine) or 5295 
(severe lumbosacral strain).  The effects of pain on motion 
do not permit a higher rating, as the veteran's 40 percent 
rating is the maximum rating under the limitation-of-motion 
code. Johnston v. Brown, 10 Vet. App. 80 (1997).  There is no 
medical evidence of ankylosis or complete immobility of the 
lumbar spine.  (See 38 C.F.R. § 4.71a, Code 5289.)  Even with 
consideration of the finding on the October 2000 VA 
orthopedic examination of an additional 25 percent loss of 
motion due to flare-ups of pain, a significant degree of 
motion of the lumbar spine would still be present.  In other 
words, such would not result in immobility or ankylosis of 
the lumbar spine.  The question thus presented is whether his 
disc disease of the lumbar spine is productive of pronounced 
intervertebral disc symptomatology.  

The Board finds that the veteran's symptoms during the period 
of this appeal most closely approximate the criteria for the 
presently assigned 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  It is apparent that the veteran has 
radicular symptoms to the lower extremities, but he has had 
normal EMG diagnostic studies and he has often reported 
during clinical treatment and examinations that radicular 
symptoms are occasional or periodic or occurring while lying 
down or lasting 15 seconds.  There is no indication of 
persistent symptoms compatible with sciatic neuropathy, nor 
do the clinical records show demonstrable muscle spasm or an 
absent ankle jerk. 

The disability picture that emerges is suggestive of severe 
impairment but, in the Board's view, it is not consistent 
with the type of pronounced symptomatology contemplated in 
the criteria for a 60 percent rating.  The Board is not 
suggesting that the veteran's low back disability is not 
productive of considerable functional impairment.  On the 
contrary, the current rating is entirely consistent with 
severe (emphasis added) lumbar strain, severe limitation of 
motion and severe intervertebral disc syndrome.  However, it 
is the Board's judgment that the preponderance of the 
relevant medical evidence is against a finding of persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
Accordingly, a rating in excess of 40 percent is not 
warranted for the veteran's low back disability.

II.  Left Ankle

With respect to the veteran's left ankle, the Board finds 
that the evidence shows that his collective symptoms, during 
the pendency of this appeal, most nearly approximate the 
presently assigned 20 percent evaluation for marked 
limitation of left ankle motion, the highest evaluation 
assignable for limited motion for the ankle joint.  The 
effects of pain on motion do not permit a higher rating, as 
the veteran's 20 percent rating is the maximum rating under 
the limitation-of-motion code.  Johnston v. Brown, 10 Vet. 
App. 80 (1997). 

X-ray studies reveal no obvious fractures or dislocations, 
but spurring of the medial malleolus is confirmed.  A recent 
VA orthopedic examination reveals left ankle dorsiflexion to 
10 degrees (of a possible 20 degrees) and plantar flexion to 
15 degrees (of a possible 45 degrees).  These findings 
support the currently assigned  20 percent evaluation for 
marked limitation of motion.  VA X-ray studies from August 
2000 resulted in an impression of minor degenerative changes, 
and the ankle mortise was preserved.  Repeated examinations 
and clinical evidence on file do not confirm chronic 
swelling, deformity or ankylosis and the most recent exam 
revealed no gait or weight-bearing abnormality.  

The currently assigned 20 percent evaluation for marked 
limitation of motion is the same evaluation warranted for 
ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position or for malunion of the os calcis or 
astragalus with marked deformity (Codes 5272, 5273).  There 
is an absence of competent evidence supporting the next 
higher evaluation of 30 percent for actual ankylosis (bony 
fixation) of the left ankle with plantar flexion between 30 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees 
(Code 5270).  Even with consideration of the recent finding 
of an additional 25 percent loss of motion due to flare-ups 
of pain, some motion of the ankle would still be present.  
Accordingly, a rating in excess of 20 percent is not 
warranted.  

III.  Left Knee

The veteran has degenerative arthritis of the left knee 
confirmed by X-ray with limitation of motion.  The October 
2000 VA examination of his left knee revealed flexion limited 
to 65 degrees and extension limited to minus 4 degrees, 
neither of which would warrant a compensable evaluation under 
the appropriate diagnostic codes for limitation of motion of 
the knee (Codes 5260, 5261).  An earlier VA examination in 
June 1998 recorded left knee range of motion from 0 to 
100 degrees.  Additionally, clinical evidence on file fails 
to show chronic swelling, muscle atrophy, subluxation or 
lateral instability of the left knee.  The most recent VA 
examination found no gait or weight-bearing abnormality 
involving the left knee.  

An October 2000 VA MRI of the left knee did note marked loss 
of cartilage along the articular surfaces of the medial 
femoral condyle and the medial tibial plateau and an abnormal 
medial meniscus.  Also demonstrated was a large ossification 
within the intrapatellar tendon.  However, the cruciate and 
collateral ligaments were intact and the lateral meniscus was 
unremarkable.  Joint effusion was demonstrated on this 
occasion, although swelling and effusion has not been shown 
in any other evidence on file.  

The painful motion of a major knee joint with arthritis, even 
if noncompensable under Codes 5260 and 5261, provides the 
basis for a 10 percent disability rating under 38 C.F.R. § 
4.71a, DC 5003, 5010 (2000); Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991) (Arthritis manifested by painful motion and 
substantiated by X-rays warrants a 10 percent rating for each 
affected joint pursuant to DC 5003.); See also 38 C.F.R. § 
4.59 (2000) (An actually painful major joint is entitled to 
the minimum compensable rating for the joint.)  

As to the question of the assignment of a rating in excess of 
10 percent for the veteran's left knee disability under the 
limitation of motion codes (5260, 5261), while private and VA 
clinical evaluations on file fail to show compensable 
limitation of motion, consideration of the veteran's pain on 
motion of the knee results in some additional limitation of 
motion to 45 degrees of flexion.  Such is contemplated by the 
current 10 percent rating.  That is, even with consideration 
of the finding of an additional 25 percent loss of motion, 
the resultant limitation of motion fall far short of what is 
required for a 20 percent rating for loss of flexion of the 
knee.  However, the Board notes that the October 2000 VA 
examiner noted that the veteran had pain at minus 10 degrees 
of extension and he estimated that the veteran lost an 
additional 25 percent of motion, which presumably includes 
extension.  Thus, it would appear that, at least during 
flare-ups of pain, the veteran has loss of extension of the 
knee of 12.5 degrees.  The Board finds that, under these 
circumstances, and giving consideration to the veteran's 
contentions on appeal regarding his flare-ups of pain and 
other left knee difficulties, the relevant clinical findings 
more nearly approximate the criteria for a 20 percent rating 
under Code 5261.

The Board has also considered the applicability of the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994), 
with respect to entitlement to separate ratings for the left 
knee disorder.  Separate ratings are permitted for arthritis 
with painful motion and instability or subluxation.  See 
VAOPGCPREC 23-97.  In this case, the veteran's arthritis of 
the left knee with pain and the degree of limitation of 
motion that has been shown support a 20 percent rating.  
However, as the preponderance of the clinical evidence is 
against subluxation or lateral instability, a separate 
compensable rating is not warranted under Code 5257.  While 
the veteran describes instability of the knee, the Board 
notes that the June 1998 and October 2000 VA examiners 
specifically recorded upon clinical evaluation that there was 
no laxity of the left knee.  The preponderance of the 
clinical evidence is also against dislocated cartilage with 
locking and effusion into the joint.  The pertinent abnormal 
findings that have been reported are degenerative changes 
with pain on use and limitation of flexion to 65 degrees 
(limitation of flexion must be to 60 degrees even to warrant 
a noncompensable evaluation under Code 5260), which is 
further limited to 45 degrees with consideration of pain and 
pain on use, and loss of extension of from -4 to -10 degrees, 
which is further limited to more than 12 degrees with 
consideration of pain on use.  The Board finds that, with 
consideration of 38 C.F.R. § 4.7, such supports an increased 
rating to 20 percent.  A rating in excess of 20 percent is 
not warranted as the preponderance of the evidence is against 
limitation of flexion to less that 45 degrees, limitation of 
extension of more than 15 degrees, or any subluxation, 
instability, or recurrent locking of the joint.  

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board finds that, while the veteran has pain, 
consideration of §§ 4.40, 4.45 does not lead the Board to 
conclude that the functional losses he experiences equate to 
more than the level of disability contemplated by a 20 
percent evaluation.  There is no indication of pain, 
weakness, excess fatigability, incoordination or flare-ups of 
pain resulting in additional functional limitation to a 
degree that would support a rating in excess of 20 percent.  
As noted above, consideration of the finding of an additional 
25 percent loss of motion results in a finding of loss of 
motion that falls squarely in the range for a 10 percent 
rating on the basis of limitation of flexion and, while with 
consideration of 38 C.F.R. § 4.7 the additional loss of 
extension more nearly approximates the criteria for a 20 
percent evaluation, the consideration of pain and pain on use 
clearly does not support a rating in excess of 20 percent 
based on loss of extension of the left knee.  Consequently, 
an increased rating to 20 percent, but not higher than 20 
percent, is warranted.

IV.  Right elbow

The Board notes at the outset that the RO considered the 
veteran right hand dominant in all ratings issued from 
October 1990 until this was corrected in September 1998.  
While the first VA examination after service in August 1990 
had noted the veteran to be right hand dominant, no clinical 
evidence on file since that time has ever recorded or 
discussed the veteran's dominant upper extremity.  The Board 
finds the fact that the veteran noted himself to be left hand 
dominant in all service physical examinations to be 
compelling evidence of the fact.  

A report of a June 1999 VA examination of the right elbow 
includes the veteran's complaint that his right elbow was 
painful twice a week for several hours.  At that time, 
flexion was limited to 120 degrees, pronation was to 40 
degrees, and supination was to 30 degrees.  X-rays revealed 
extensive osteophytic changes and an old fracture healed by 
fibrous union involving the olecranon process, although this 
did not appear to significantly involve the articular 
surface.  The diagnosis was chronic tendinitis at the elbow 
with extensive osteophytic changes.  In October 2000, flexion 
was limited to 70 degrees, which is consistent with the 
current 20 percent evaluation for arthritis with limitation 
of flexion of the minor arm.  

However, as noted above, higher evaluations may be assigned 
on account of functional losses that equate to disability 
contemplated by greater limitation of motion, DeLuca, supra.   
The Board finds that, with consideration of the veteran's 
pain on use, to include the additional loss of 25 percent of 
motion based on flare-ups of pain, the veteran's limitation 
of flexion of the right forearm more nearly approximates the 
criteria for a 30 percent rating for the minor elbow based on 
limitation of flexion of the forearm.  38 C.F.R. § 4.71a, 
Code 5206.  Consideration of §§ 4.40, 4.45, and 4.59 does not 
lead the Board to conclude that the functional losses the 
veteran experiences equate to more than the level of 
disability contemplated by a 30 percent evaluation.  There is 
no indication of pain, weakness, excess fatigability, 
incoordination or flare-ups of pain resulting in additional 
functional limitation to a degree that would support a rating 
in excess of 30 percent.
                                                    
                                                    V.  
Reasonable Doubt

The preponderance of the evidence is against the veteran's 
claims for higher ratings for his low back and left ankle 
conditions.  Thus the benefit-of-doubt doctrine does not 
apply, and these claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
noted above, the evidence supports  increased ratings to 20 
percent and 30 percent for the veteran's left knee and right 
elbow disabilities, respectively.  As the preponderance of 
the evidence is against  rating in excess of 20 and 30 
percent, the benefit-of-doubt doctrine is not applicable.  
Id.  

                                                    VI.  
Extraschedular Rating

Under 38 C.F.R. § 3.321(b)(1), to accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of 
assignment of an extrascheduler evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  The Board does not have the authority to assign 
such an extrascheduler rating in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of an extrascheduler rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's low back, left ankle, 
left knee, and right elbow disorders have not required recent 
hospitalization, nor are they individually shown to markedly 
interfere with employment or otherwise involve an exceptional 
or unusual disability picture.  Indeed, the veteran is shown 
to have been gainfully employed at all times during this 
appeal and he has reported that he does not lose any 
significant time from work due to service connected 
disability.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbar strain, with degenerative disc and joint 
disease from L2 though S1, is denied.  

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a left ankle sprain with tendinitis and 
arthritis is denied.  

Entitlement to a 20 percent for degenerative arthritis of the 
left knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  

Entitlement to a 30 percent for degenerative arthritis of the 
right elbow is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.   



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

